                Case 3:21-cr-00121-JD Document 12 Filed 04/12/21 Page 1 of 11




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ERIC CHENG (CABN 274118)
   FRANK J. RIEBLI (CABN 221152)
 5 Assistant United States Attorney

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-7200
             FAX: (415) 436-7234
 8           Eric.Cheng@usdoj.gov
             Frank.Riebli@usdoj.gov
 9
     Attorneys for United States of America
10
                                    UNITED STATES DISTRICT COURT
11
                                  NORTHERN DISTRICT OF CALIFORNIA
12
                                        SAN FRANCISCO DIVISION
13

14   UNITED STATES OF AMERICA,                      ) Case No. CR 21-121 JD
                                                    )
15           Plaintiff,                             )
                                                    ) GOVERNMENT’S MOTION TO REVOKE
16      v.                                          ) RELEASE ORDER
                                                    )
17   SIMON SAGE YBARRA,                             )
                                                    )
18           Defendant.                             )
                                                    )
19

20

21

22

23

24

25

26

27

28

     GOV’T MOT. TO DETAIN
     CR 21-121 JD
                 Case 3:21-cr-00121-JD Document 12 Filed 04/12/21 Page 2 of 11




 1 I.       INTRODUCTION

 2          A grand jury in the Northern District charged Simon Sage YBARRA and three others with

 3 conspiracy to obstruct justice by destroying evidence in an official proceeding, and with destroying

 4 evidence in official proceedings. Agents arrested YBARRA in Davis, CA in the morning on April 8,

 5 2021, and brought him to Sacramento for his initial appearance on the charges in this district. Following

 6 a detention hearing at 2:00 p.m. today, on April 12, 2021, the magistrate judge in that district ordered

 7 YBARRA’s release on an unsecured bond and certain other conditions. The government hereby appeals

 8 that release order. See Case No. 2:21-MJ-00058-CKD (E.D. Cal.).

 9

10 II.      FACTS

11          A.      YBARRA Was Part of a Violent, Anti-Government Militia Group.

12          Jessie RUSH, Robert BLANCAS, Simon Sage YBARRA, and Kenny MIKSCH, were all

13 members of an armed anti-government militia group called the “Grizzly Scouts” (“Grizzlies”). RUSH

14 organized the Grizzlies and was the group’s commanding officer. He gave himself the rank of Major.

15 He made MIKSCH and BLANCAS lieutenants, and YBARRA a corporal. RUSH recruited several of

16 the Grizzlies’ members, including BLANCAS, YBARRA and MIKSCH, through a Facebook group he

17 created. On the group’s front page, he stated the group’s association with so-called “boogaloo”

18 extremists: 1 “they say the west won’t boog, were [sic] here to gather like minded Californians who can
19 network and establish local goon squads”. Indeed, the “Grizzlies” discussed, trained, and prepared for

20 violent confrontations with the government and attacks on law enforcement.

21          In May 2020, for example, the Grizzlies conducted a training operation at a protest in

22 Sacramento. In preparation for that operation, they distributed an “Operations Order” that identified law

23 enforcement as “enemy forces.” They also established a so-called “QRF,” or a Quick Reaction Force,

24 that included RUSH and MIKSCH, in the event that the man they sent into the protest ran into trouble.

25 The QRF’s job was to rescue the recon element. QRF members were required to carry a rifle and pistol

26
            1
27          As explained in the indictment, “boogaloo” is a term sometimes used by certain militia
   extremists to reference a politically-motivated civil war or uprising against the government. The
28 “boogaloo” is not a single cohesive group, but rather a loose concept, which has become a rallying point
   for some extremists.
     GOV’T MOT. TO DETAIN                                1
     CR 21-121 JD
                Case 3:21-cr-00121-JD Document 12 Filed 04/12/21 Page 3 of 11




 1 and extra magazines. They also considered the possibility of taking prisoners at the event. As the

 2 operations order stated, “POWs will be searched for intel and gear, interrogated, stripped naked,

 3 blindfolded, driven away and released into the wilderness blindfolded with hands bound. We will not

 4 execute POWs; however, we will not render medical aid to enemy WIA [wounded in action]. Enemy

 5 WIA will be given some water, searched for intel, interrogated, depending on nature of injury driven to

 6 the wilderness or left to their god.” In other words, the best outcome for a police officer the Grizzlies

 7 captured would be getting stripped naked and dumped in the wilderness, blindfolded and bound, quite

 8 possibly to die.

 9          Towards the end of May and beginning June, the Grizzlies’ discussions of attacks on law

10 enforcement matured. Between May 26 and 27, 2020, YBARRA and another Grizzlies member began

11 to discuss plans. YBARRA wrote, “I feel it. I partially just want a concrete plan”. 2 “I feel like that one

12 had some holes”, he said. The man YBARRA was communicating with said his vision was “cartel

13 style.” YBARRA responded, “Bro we have to talk about this in person”. “There needs to be a protocol

14 in place, and it needs to be done a certain way. We can talk about this and reach an understanding about

15 how this needs to work.” They agreed to meet in person the next day to discuss it. And according to

16 cell phone GPS location data and YBARRA’s admissions to FBI agents, he and the other man did in fact

17 meet that next day. They met behind a gas station in Los Gatos, near YBARRA’s home, and sat in the

18 man’s van and assembled an assault rifle. The day after that, May 28, 2020, the man contacted
19 YBARRA about attending a protest in Oakland the next day, on May 29, 2020, to “snipe some you

20 know what’s [sic].” YBARRA does not appear to have responded, but the man is alleged to have

21 ambushed two federal protective service officers that night, killing one and wounding another. That

22 murder and attempted murder are charged in a separate federal case arising out of that incident.

23          At the same time YBARRA was discussing plans to attack law enforcement with that man, he

24 was also reporting those conversations to RUSH. On May 26-27, 2020, he told RUSH that he had

25 spoken with the man and that he “just wanted to make sure we are on the same page, and that targeting

26

27          2
            The undersigned is aware that periods generally go inside quotation marks. However, when
28 quoting a complete text message that lacked punctuation, it is more faithful to the original to end the
   quotation where the text message ended, and put the punctuation mark outside the quotation mark.
     GOV’T MOT. TO DETAIN                                2
     CR 21-121 JD
                Case 3:21-cr-00121-JD Document 12 Filed 04/12/21 Page 4 of 11




 1 innocents doesn’t fly with me even if they are wearing a badge.” RUSH agreed, but added, “yea we

 2 need to actually develop targets and cases, be smart. They want war, then we bring em war.” In other

 3 words, it wasn’t the idea of killing people that RUSH or YBARRA opposed, they just didn’t want to kill

 4 low-value targets. RUSH confirmed this a moment later: “we can start developing case files, gathering

 5 intel, and doing it just like big bro does” “im not about the fireworks” “im more like a surgeon”. RUSH

 6 also told YBARRA that “the gov spent 100s of thousands of dollars on training me, im gonna use that

 7 shit”, meaning that he was going to put his military training to use in planning their attacks.

 8          Beginning June 1, 2020 – just three days after the shootings in Oakland – the Grizzlies ratcheted

 9 up their preparation for attacks on law enforcement. 3 Another member sent the group a link to an article

10 about the President considering whether to invoke the insurrection act to put down the nationwide

11 protests in the wake of George Floyd’s murder. “[T]hat ^^^ will be our sign,” RUSH told them. “That

12 effectively means the federal gov has declared war in things they’re afraid of. Anything like this or a

13 move that resonates with this is our trigger point. If y’all aint giving with that bail now”, he said. In

14 other words, RUSH was preparing the group for war against the government if the government invoked

15 the Insurrection Act, 10 U.S.C. § 252. Again, RUSH told the group, “Get right with your gods, families

16 and selves.” “If you weren’t ready, I sure as hell hope you fake the funk good,” he added. “This is

17 unfortunately one instance where fake it till you make it doesn’t cut it,” MIKSCH responded. “Fake it

18 till you dirt nap”, BLANCAS added. “I think it’s time to swap your plates bud” RUSH told MIKSCH,
19 meaning, it was time for MIKSCH to put heavier-duty protective plates in his bullet-proof vest.

20          By June 3, 2020, the Grizzlies began to discuss whether it would be better to provide aid to

21 “Antifa” groups to encourage them to attack law enforcement first, then open their own campaign of

22 violence against a (presumably) weakened police force. “It’s the tactically sound option”, BLANCAS

23 said. “Them fucking each other up only helps us”, he added. YBARRA said he thought aligning with

24 those groups “would be short-sighted.” “I don’t want to get taken out of the fight before shit kicks off

25 just because I engaged in a psy-op”, he said. But one member went on to say “Tactically, we should be

26 yeeting solo cops and taking their shit” and BLANCAS insisted that “Them fucking each other up only

27
            3
28           It is unclear whether the other Grizzlies knew at that point that one of their members may have
     been behind the shootings in Oakland on May 29, 2020.
     GOV’T MOT. TO DETAIN                                 3
     CR 21-121 JD
               Case 3:21-cr-00121-JD Document 12 Filed 04/12/21 Page 5 of 11




 1 helps us”. In response, YBARRA gave a thumbs-up emoji. Step One, as BLANCAS saw it, was

 2 “Antifa” and police engaging in armed confrontation. “[S]tep two, cops win. Third step is we start

 3 yeeting cops when they’re done. I’m also totally down with disguising ourselves as antifa and [yeeting]

 4 some cops that way”, he said, meaning that he was willing to pose as member of “Antifa” and kill police

 5 officers as a way to kick off an all-out confrontation between the police and those groups.

 6          Throughout these conversations, one of their members advocated openly for attacking the police

 7 immediately. None of the other Grizzlies, including the defendants here, disagreed with him – to them,

 8 it was a question of “When,” not “If.” Three days later, on June 6, 2020 in Santa Cruz County, that

 9 same man is alleged to have gotten into a shootout with sheriff’s deputies, killing one and wounding

10 another. In the moments leading up to those shootings (which are the basis for pending state murder and

11 attempted murder charges), the man communicated with the rest of the Grizzlies, asking them to come to

12 his aid. The Grizzlies generally responded that they were too far away to get there in time, and advised

13 him to delete the data on his phone and try to get away to a safe place where they could pick him up.

14 MIKSCH – who later admitted to agents that he and the group generally listened to police scanners –

15 notified the group that “they,” meaning the sheriff’s deputies, “have a dog,” meaning a police K9 (which

16 the deputies in fact had), but that he didn’t think it was a planned raid because “[t]rue raids are usually

17 done at like 3-4” in the morning. RUSH agreed. But the man seemed to believe the deputies were there

18 for him. “Dudes I offed a fed” he told the other Grizzlies. RUSH’s first response was to advise the man
19 to destroy evidence and evade capture: he told the man to erase the evidence on his phone and “exfil,”

20 meaning, evade capture.

21          Sheriff’s deputies captured the man later that day, but the rest of the Grizzlies moved quickly to

22 delete evidence. They erased from their phones all the previous group communications in which they

23 discussed and planned to attack police, including the statements described above, and BLANCAS

24 destroyed files related to the Grizzlies’ operations. As BLANCAS told YBARRA a month later, “We

25 burned tf [the fuck] out of everything” “All physical files I had were literally burned”. But contrary to

26 what they would all later tell FBI agents, the Grizzlies didn’t disband. They just switched to a different

27 communications platform, one they thought would be more secure.

28          Nor did they appear chastened by the fact that one of their members could be involved with these

     GOV’T MOT. TO DETAIN                                 4
     CR 21-121 JD
                 Case 3:21-cr-00121-JD Document 12 Filed 04/12/21 Page 6 of 11




 1 officer shootings. Instead, in text messages the day after the second shootout, it was clear that they were

 2 mad at him for making it more difficult for them to operate as a group, but not for allegedly killing

 3 police officers. “He removed our platform and robbed our message”, RUSH moaned. “Unfortunately

 4 we would almost have to wait for the next one,” he said, meaning the next opportunity to spark civil

 5 war, “Which is disgusting”. RUSH got over his heartache quickly though – within a couple weeks, he

 6 began contacting other Grizzlies and recruiting them to join him on the new communications platform.

 7 “Jump on [another communication’s platform] if you miss us were [sic] reinventing and if you wanna be

 8 apart [sic] of it we’d love to have you back” he told one member.

 9          B.      Agents Seized an Assault Rifle and Tactical Gear from YBARRA’s Residence.

10          On August 6, 2020, agents from the Federal Bureau of Investigation (“FBI”) executed search

11 warrants at several locations, including RUSH’s, BLANCAS’s, YBARRA’s, and MIKSCH’s

12 residences. They seized numerous assembled and disassembled weapons, including a disassembled .556

13 caliber assault rifle, magazines and .556 caliber ammunition, and a tactical vest, from YBARRA’s

14 residence. 4 Agents also seized YBARRA’s cell phone. A subsequent examination of that phone

15 showed that it was the same device YBARRA was using on June 6, 2020, when the Grizzlies were

16 communicating with their member who allegedly engaged in a shootout with sheriff’s deputies, and

17 those communications were gone from his phone. YBARRA admitted to agents that he had deleted

18 those communications.
19          Agents spoke to YBARRA again two more times following the August 6, 2020 search of his

20 residence. Those were voluntary meetings.

21          C.      YBARRA’s Arrest and Rule 5 Proceedings.

22          The grand jury indicted RUSH, BLANCAS, YBARRA, and MIKSCH on the present charges on

23 March 23, 2021. On April 8, 2021, agents arrested YBARRA in Davis, California. Because they’d

24 arrested him in the Eastern District of California, and because they arrested him in time to make his

25 initial appearance in magistrate court there that same day, they took him to Sacramento to make his

26

27          4
            Some people believe that keeping disassembled rifles does not violate California law
28 prohibiting the possession of an assault rifle. Even when disassembled, the rifle can be reassembled in
   seconds.
     GOV’T MOT. TO DETAIN                                5
     CR 21-121 JD
                 Case 3:21-cr-00121-JD Document 12 Filed 04/12/21 Page 7 of 11




 1 initial appearance pursuant to Federal Rule of Criminal Procedure 5(c)(2). YBARRA made his initial

 2 appearance that afternoon, and at that hearing, he requested a continuance to Friday, April 9, 2021 and

 3 asked for a detention hearing. That hearing was then continued to Monday, April 12, 2021, at the

 4 government’s request. Pre-Trial Services prepared a report in advance of the Friday hearing, and

 5 recommended release to a custodian (YBARRA’s former legal guardian) on a $50,000 unsecured bond,

 6 as well as other conditions. The government sought detention.

 7          Magistrate Judge Jeremy Peterson considered the parties’ arguments and indicated his intent to

 8 order YBARRA’s release. The government asked for a temporary stay of that release order so that the

 9 government could ask this Court to revoke the order. The magistrate judge declined to stay the release

10 order. This motion to revoke followed.

11

12 III.     DISCUSSION

13          A.      Legal Standard

14          The government may ask the District Court to revoke a Magistrate Judge’s pre-trial release

15 order. 18 U.S.C. § 3145(a). Where a Magistrate Judge in another district orders a defendant’s release

16 (as part of a Rule 5 proceeding), the government may move the Court that has original jurisdiction over

17 the offense charged to revoke that order. Id. Thus, this Court may review the Eastern District of

18 California Magistrate Judge’s release order. The District Court’s review of the release order is de novo
19 and “is to be conducted without deference to the magistrate’s factual findings.” United States v. Koenig,

20 912 F.2 1190, 1192 (9th Cir. 1990). Thus, this Court makes an independent determination regarding the

21 risk of flight and the danger to the community that YBARRA poses if he is released.

22          The Bail Reform Act of 1984 permits pretrial detention where “no condition or combination of

23 conditions will reasonably assure the appearance of the person as required and the safety of any other

24 person and the community.” 18 U.S.C. § 3142(e)(1). Detention is appropriate where the defendant is

25 either a danger to the community or a flight risk; it is not necessary to prove both. United States v.

26 Motamedi, 767 F.2d 1403, 1406 (9th Cir. 1985). The government must prove danger by clear and

27 convincing evidence, and flight risk by a preponderance. 18 U.S.C. § 3142(f)(2)(B); Motamedi, 767

28 F.2d at 1406. Categorical grants or denials of bail—untethered from an individualized determination—

     GOV’T MOT. TO DETAIN                                6
     CR 21-121 JD
                 Case 3:21-cr-00121-JD Document 12 Filed 04/12/21 Page 8 of 11




 1 are impermissible. See United States v. Diaz-Hernandez, 943 F.3d 1196, 1199 (9th Cir. 2019).

 2          The Court considers four factors in determining whether the pretrial detention standard is met:

 3 (1) the nature and circumstances of the offense charged; (2) the weight of the evidence against the

 4 defendant; (3) the history and characteristics of the defendant, including the defendant’s character,

 5 physical and mental condition, family and community ties, past conduct, history relating to drug or

 6 alcohol abuse, criminal history, and record concerning appearance at court proceedings, as well as

 7 whether the crime was committed while the defendant was on probation or parole; and (4) the nature and

 8 seriousness of the danger to any person or to the community that would be posed by the defendant’s

 9 release. 18 U.S.C. § 3142(g); United States v. Winsor, 785 F.2d 755, 757 (9th Cir. 1986). Considering

10 factors outside of those set forth in Section 3142 is disfavored. Diaz-Hernandez, 943 F.3d at 1199.

11          B.      YBARRA Destroyed Evidence Related to a Murder Investigation and Prosecution.

12          The grand jury charged YBARRA and his co-defendants with conspiring to obstruct justice by

13 destroying, and destroying, evidence that related to their fellow Grizzlies member’s alleged involvement

14 in a murder, and which revealed their own preparations to commit acts of violence. The evidence of

15 their guilt is strong: the FBI recovered those communications from their fellow Grizzlies’ phone

16 because he didn’t have time to delete them before he allegedly engaged sheriff’s deputies in the second

17 shootout, but the entire communication is gone from the defendants’ phones – the same phones they

18 were using when they exchanged those messages. Moreover, their subsequent messages to others
19 confirm what they did, and their use of the word “we” shows it was a concerted effort.

20          Though the weight of the evidence is the least important of the factors the Court considers,

21 Motamedi, 767 F.2d at 1408, because the Court is not to pre-judge guilt at the detention stage, id. and 18

22 U.S.C. § 3142(j), it is nonetheless relevant to the Court’s consideration of whether the defendant is a

23 flight risk or a danger, Motamedi, 767 F.2d at 1408. Here, the facts underlying the offense and the

24 strength of the evidence show both that YBARRA is not amenable to supervision and that he is a danger

25 to the community. First, joining a conspiracy to obstruct justice and attempting to obstruct justice

26 demonstrates a disregard for the rule of law, and that disregard indicates that he is not amenable to

27 supervision. Second, the way in which YBARRA and his co-conspirators obstructed and attempted to

28 obstruct justice is especially concerning because they were attempting destroy evidence of an alleged

     GOV’T MOT. TO DETAIN                                7
     CR 21-121 JD
                 Case 3:21-cr-00121-JD Document 12 Filed 04/12/21 Page 9 of 11




 1 murder. And they wanted to ensure that, whatever legal trouble that man had caused himself, it would

 2 not impede their preparations for further violence. This factor weighs in favor of detention.

 3          C.      YBARRA Does Not Recognize the Government’s or the Court’s Authority.

 4          The Court also considers YBARRA’s history and personal characteristics. He has no prior

 5 criminal convictions and, until recently, had resided most of his life in the Northern District of

 6 California. Those factors ordinarily weigh in favor of release on strict conditions. But YBARRA’s

 7 actions and his words demonstrate that he does not recognize the authority of any person or institution –

 8 including the Court – who would seek to limit what he believes is his right to do whatever he wants, and

 9 this indicates that he is not amenable to supervision. In a conversation in July 2020, just over a month

10 after the Grizzlies had been forced into hiding by their member’s apparent involvement in two

11 shootings, YBARRA and BLANCAS discussed a then-recent position statement by a self-proclaimed

12 leader in the boogaloo movement. “This ‘council of boog’ is already annoying me,” BLANCAS said.

13 “You see their new statement?” he asked. He then forwarded a press release titled, “Official Statement

14 of the USBC’s View of Law Enforcement.” Among other things, the statement proclaimed that it was

15 the duty of every American to push for the repeal of “unjust legislation” through legal, peaceful means.

16 Id. The statement continued, “[w]e understand that the purpose of law enforcement agencies and their

17 agents is to enforce the law . . . while the judicial process determines guilt or innocence and handles

18 sentencing of those found guilty. We support law enforcement agencies and their agents in their efforts
19 to enforce just laws, defend and support victims of crime, and defend the rights of individuals.” Once

20 again, the statement advocated for the “revocation or replacement” of “unjust laws” through legislatures.

21 Id. YBARRA agreed with BLANCAS: “Yeah I feel like too much organization could really kill this

22 movement, especially when fools start trying to talk for all of use when making radical statements like

23 this addressed to the public,” YBARRA said – the “radical statements” being the statement that the

24 Boogaloo council supported peaceful efforts to promote change. “I see major danger in having someone

25 represent us in a seemingly organized fashion and disclosing what laws we should and shouldn’t be

26 breaking,” YBARRA continued. “First off, we are free men” he said.

27          Indeed, YBARRA made clear that he would not respect a court’s authority if it attempted to limit

28 what he views as his right to do whatever he wants: “IDGAF [I don’t give a fuck] if a judge signs a

     GOV’T MOT. TO DETAIN                                8
     CR 21-121 JD
              Case 3:21-cr-00121-JD Document 12 Filed 04/12/21 Page 10 of 11




 1 piece of paper excusing the infringement of my rights, it is still an infringement and should be treated as

 2 such” he said. “And yeah, if I have to shoot a tyrant in the face, I’m not reporting myself to another

 3 potential tyrant” YBARRA continued. “Fuckin a” BLANCAS agreed. “Fuck the council” “Fuck their

 4 shot” “That’s not a thing I’m sticking to” BLANCAS said. Id. In other words, BLANCAS and

 5 YBARRA were too extreme even for other extremists.

 6          YBARRA may claim that owning guns and tactical vests and planning to overthrow the

 7 government are protected activities. Whether or not that is true is immaterial here because YBARRA

 8 has not been charged here with such offenses. The fact that he had armed himself and the tenor of his

 9 communications on the topic are factors the Court can and should consider however, because they

10 indicate that he was not just a “keyboard warrior.” YBARRA was preparing himself for war against

11 other people in his community – he was armed and trained for that confrontation. And he will have no

12 regard for any conditions on his release that the Court may impose because, as he put it, he does not

13 “GAF” what the Court says if he believes it infringes his absolute liberty. What is the bond form, if not

14 a “piece of paper excusing the infringement of [his] rights,” in his eyes? This is not the ordinary case

15 where the defendant is alleged to have violated a law but does not appear to challenge the validity of the

16 government’s authority to enact or enforce the law in the first place. In that kind of case, the Court may

17 have confidence – depending on the individual defendant’s circumstances – that an appropriately stern

18 admonition about adhering to the release conditions will help to ensure that the defendant complies. But
19 here, YBARRA has demonstrated that he does not recognize the Court’s authority to impose limitations

20 on his movement, his right to own or possess firearms, or any other conditions the Court might find

21 appropriate.

22          D.      YBARRA Is a Danger to Pre-Trial Services and the Community.

23          Finally, the Court considers the extent to which YBARRA’s release would pose a danger to “any

24 person or the community.” 18 U.S.C. § 3142(g)(4). To begin, YBARRA’s release would endanger

25 whichever Pre-Trial Services Officer supervises him, and attempts to enforce conditions that he may not

26 recognize as legitimate restrictions on his liberty. 5 Second, YBARRA and the other Grizzlies were

27
           5
             YBARRA may counter that he offered no resistance on August 6, 2020, when agents executed
28 a search warrant at his residence, or on April 8, 2021, when they arrested him. But these are not fair
   comparisons. On both occasions, because of the danger YBARRA represented, agents relied on surprise
     GOV’T MOT. TO DETAIN                                9
     CR 21-121 JD
              Case 3:21-cr-00121-JD Document 12 Filed 04/12/21 Page 11 of 11




 1 preparing for acts of violence. If he is released, he will be free to re-engage with the other Grizzlies and

 2 resume those preparations. The Court might try to limit his contact with other Grizzlies, but those limits

 3 are easily evaded by motivated users of technology (and the Grizzlies’ prior communications indicate

 4 that they are), and it would not be possible – practically or legally – to prevent him from engaging with

 5 other extremists. Third, YBARRA’s crimes in this case involve the obstruction of justice by destroying

 6 evidence. If allowed out of custody, he will be free to destroy any remaining evidence that he possesses

 7 or has the ability to access. Thus, the government believes this factor also weighs against release.

 8          E.      YBARRA’s Proposed Custodian Is Not a Sufficient Safeguard.

 9          Finally, Pre-Trial Services recommended that YBARRA reside with his guardians and that one

10 of them act as a custodian. The government has no information about YBARRA’s guardians beyond

11 what is in the Pre-Trial Services bail report. But as well-intentioned as they may be, YBARRA did all

12 of the things described above while living under their roof. This suggests that they have a limited ability

13 to control him or prevent him from planning acts of violence and destroying evidence. Accordingly,

14 allowing YBARRA to reside with them, in their care, does not mitigate the risks described above.

15

16 IV.      CONCLUSION

17          For the foregoing reasons, the government requests that the Court revoke the Magistrate Judge’s

18 release order.
19

20 DATED: April 12, 2021                                         Respectfully submitted,

21                                                               STEPHANIE M. HINDS
                                                                 Acting United States Attorney
22

23                                                               _______/s/_________________
                                                                 ERIC CHENG
24                                                               FRANK J. RIEBLI
                                                                 Assistant United States Attorneys
25

26

27

28 and force to mitigate the danger to themselves and others. Pre-Trial Services will not have the ability to
   do that.
     GOV’T MOT. TO DETAIN                                10
     CR 21-121 JD
